Exhibit 10.2

TRIMBLE NAVIGATION LIMITED

2002 STOCK PLAN
(as amended and restated January 20, 2005)

          1.     Purposes of the Plan.  The purposes of this 2002 Stock Plan
are:

 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 

 

 

 

•

to provide additional incentive to Employees, Directors and Consultants, and

 

 

 

 

•

to promote the success of the Company’s business.

                    Grants under the Plan may be Awards, Incentive Stock Options
or Nonstatutory Stock Options, as determined by the Administrator at the time of
grant. 

          2.     Definitions.  As used herein, the following definitions shall
apply:

                         (a)     “Administrator” means the Board or any of its
Committees as shall be administering the Plan, in accordance with Section 4 of
the Plan.

                         (b)     “Applicable Laws” means the requirements
relating to the administration of stock incentive plans under U.S. state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction where Options are, or
will be, granted under the Plan.

                         (c)     “Award” means a grant of Shares or of a right
to receive Shares pursuant to Section 7 of the Plan.

                         (d)     “Award Agreement” means a written or electronic
form of notice or agreement between the Company and an Awardee evidencing the
terms and conditions of an individual Award.  The Award Agreement is subject to
the terms and conditions of the Plan.

                         (e)     “Awarded Stock” means the Common Stock subject
to an Award.

                         (f)     “Awardee” means the holder of an outstanding
Award.

                         (g)     “Board” means the board of directors of the
Company.

                         (h)     “Change in Control” means the occurrence of any
of the following events:

                                        (i)          Any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; or

--------------------------------------------------------------------------------




                                        (ii)          The consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets;

                                        (iii)          A change in the
composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. 
“Incumbent Directors” means directors who either (A) are Directors as of the
effective date of the Plan, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or

                                        (iv)          The consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation.

                         (i)     “Code” means the Internal Revenue Code of 1986,
as amended.

                         (j)     “Committee” means a committee of Directors
appointed by the Board in accordance with Section 4 of the Plan.

                         (k)     “Common Stock” means the common stock of the
Company.

                         (l)     “Company” means Trimble Navigation Limited, a
California corporation.

                         (m)     “Consultant” means any natural person,
including an advisor, engaged by the Company or a Parent or Subsidiary to render
services to such entity.

                         (n)     “Director” means a member of the Board.

                         (o)     “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

                         (p)     “Employee” means any person, including Officers
and Directors, employed by the Company or any Parent or Subsidiary of the
Company.  A Service Provider shall not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor.  For purposes of Incentive Stock Options, no such leave may
exceed ninety days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three (3) months
following the 91st day of such leave any Incentive Stock Option held by the
Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option.  Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

-2-

--------------------------------------------------------------------------------




                         (q)     “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

                         (r)     “Fair Market Value” means, as of any date, the
value of Common Stock determined as follows:

                                        (i)          If the Common Stock is
listed on any established stock exchange or a national market system, including
without limitation the Nasdaq National Market or The Nasdaq SmallCap Market of
The Nasdaq Stock Market, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

                                        (ii)         If the Common Stock is
regularly quoted by a recognized securities dealer but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

                                        (iii)        In the absence of an
established market for the Common Stock, the Fair Market Value shall be
determined in good faith by the Board.

                         (s)     “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

                         (t)     “Nonstatutory Stock Option” means an Option not
intended to qualify as an Incentive Stock Option.

                         (u)     “Officer” means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder.

                         (v)     “Option” means a stock option granted pursuant
to the Plan.

                         (w)     “Option Agreement” means a written or
electronic form of notice or agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant.  The Option
Agreement is subject to the terms and conditions of the Plan.

                         (x)     “Optioned Stock” means the Common Stock subject
to an Option.

                         (y)     “Optionee” means the holder of an outstanding
Option.

                         (z)     “Outside Director” means a Director who is not
an Employee.

                         (aa)          “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

-3-

--------------------------------------------------------------------------------




                         (bb)          “Plan” means this 2002 Stock Plan, as
amended.

                         (cc)          “Rule 16b-3” means Rule 16b-3 of the
Exchange Act or any successor to Rule 16b-3, as in effect when discretion is
being exercised with respect to the Plan.

                         (dd)          “Section 16(b) “ means Section 16(b) of
the Exchange Act.

                         (ee)          “Service Provider” means an Employee,
Director or Consultant.

                         (ff)          “Share” means a share of the Common
Stock, as adjusted in accordance with Section 13 of the Plan.

                         (gg)          “Subsidiary” means a “subsidiary
corporation”, whether now or hereafter existing, as defined in Section 424(f) of
the Code.

          3.     Stock Subject to the Plan.  Subject to the provisions of
Section 13 of the Plan, the maximum aggregate number of Shares that may be
awarded or optioned and delivered under the Plan is 4,500,000 Shares plus (a)
any Shares which have been previously reserved but not issued under the
Company’s 1993 Stock Option Plan (the “1993 Plan”) as of the date of shareholder
approval of this Plan, and (b) any Shares returned to the 1993 Plan as a result
of termination of options granted under the 1993 Plan.  The Shares may be
authorized, but unissued, or reacquired Common Stock, all of which Shares may be
granted as Incentive Stock Options and 10% of which may be granted as Awards.

                    If an Award or Option expires, is cancelled, forfeited or
becomes unexercisable without having been exercised in full, the undelivered
Shares which were subject thereto shall, unless the Plan has terminated, become
available for future Awards or Options under the Plan.

          4.     Administration of the Plan.

                         (a)     Procedure.

                                        (i)          Multiple Administrative
Bodies.  Different Committees with respect to different groups of Service
Providers may administer the Plan.

                                        (ii)         Section 162(m).  To the
extent that the Administrator determines it to be desirable to qualify Awards or
Options granted hereunder as “performance-based compensation” within the meaning
of Section 162(m) of the Code, the Plan shall be administered by a Committee of
two or more “outside directors” within the meaning of Section 162(m) of the
Code.

                                        (iii)        Rule 16b-3.  To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

                                        (iv)        Other Administration.  Other
than as provided above, the Plan shall be administered by (A) the Board or (B) a
Committee, which committee shall be constituted to satisfy Applicable Laws.

-4-

--------------------------------------------------------------------------------




                         (b)     Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

                                        (i)          to select the Service
Providers to whom Awards or Options may be granted hereunder;

                                        (ii)         to determine the number of
shares of Common Stock to be covered by each Award or Option granted hereunder;

                                        (iii)        to approve forms of
agreement for use under the Plan;

                                        (iv)        to determine the terms and
conditions, not inconsistent with the terms of the Plan, of any Award or Option
granted hereunder.  Such terms and conditions include, but are not limited to,
the exercise price, the time or times when Options may be exercised (which may
be based on performance criteria), the time or times when Awards vest (which may
be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Award
or Option or the shares of Common Stock relating thereto, based in each case on
such factors as the Administrator, in its sole discretion, shall determine;

                                        (v)         to construe and interpret
the terms of the Plan and awards granted pursuant to the Plan;

                                        (vi)        to prescribe, amend and
rescind rules and regulations relating to the Plan, including rules and
regulations relating to sub-plans established for the purpose of satisfying
applicable foreign laws;

                                        (vii)       to modify or amend each
Award or Option (subject to Section 15(c) of the Plan), including the
discretionary authority to extend the post-termination exercisability period of
Options longer than is otherwise provided for in the Plan; provided, however,
that the Administrator shall not reduce the exercise price of Options or cancel
any outstanding Option and replace it with a new Option with a lower exercise
price, where the economic effect would be the same as reducing the exercise
price of the cancelled Option, without the approval of the Company’s
shareholders;

                                        (viii)      to allow Awardees or
Optionees to satisfy withholding tax obligations by electing to have the Company
withhold from the Shares to be issued upon exercise of an Option or vesting of
an Award that number of Shares having a Fair Market Value equal to the minimum
amount required to be withheld.  The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined.  All elections by an Awardee or Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

                                        (ix)        to authorize any person to
execute on behalf of the Company any instrument required to effect the grant of
an Award or Option previously granted by the Administrator; and

                                        (x)         to make all other
determinations deemed necessary or advisable for administering the Plan.

-5-

--------------------------------------------------------------------------------




                         (c)     Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Awardees and Optionees and any other holders of Awards or
Options.

          5.     Eligibility.  Nonstatutory Stock Options and Awards may be
granted to Service Providers.  Incentive Stock Options may be granted only to
Employees.

          6.     Limitations.

                         (a)     Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option. 
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options.  For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted.  The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

                         (b)     Neither the Plan nor any Award or Option shall
confer upon an Awardee or Optionee any right with respect to continuing that
individual’s relationship as a Service Provider with the Company, nor shall they
interfere in any way with the Awardee’s or Optionee’s right or the Company’s
right to terminate such relationship at any time, with or without cause.

                         (c)     The following limitations shall apply to grants
of Awards and Options:

                                        (i)          No Service Provider shall
be granted, in any fiscal year of the Company, Options and Awards covering more
than 300,000 Shares.

                                        (ii)         In connection with his or
her initial service, a Service Provider may be granted Options and Awards
covering an additional 450,000 Shares, which shall not count against the limit
set forth in subsection (i) above.

                                        (iii)        The foregoing limitations
shall be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 13.

                                        (iv)        If an Award or Option is
cancelled in the same fiscal year of the Company in which it was granted (other
than in connection with a transaction described in Section13), the cancelled
Option or Award will be counted against the limits set forth in subsections (i)
and (ii) above.

          7.     Stock Awards.  Awards may be granted either alone or in
addition to Options granted under the Plan.  Upon each vesting date, provided
that the Awardee is then a Service Provider, the Awardee shall be entitled to
receive the number of Shares vested without payment of any consideration to the
Company, unless otherwise required by applicable law.  Unless otherwise provided
in the Award Agreement, Awardees will have full voting rights and be entitled to
regular cash dividends with respect to the Shares subject to their Awards.  An
Award Agreement may provide that certain restrictions will apply to any such
dividends.

-6-

--------------------------------------------------------------------------------




          8.     Term of Plan.  Subject to Section 19 of the Plan, the Plan
shall become effective upon its adoption by the Board.  It shall continue in
effect for a term of ten (10) years unless terminated earlier under Section 15
of the Plan.

          9.     Term of Award or Option.  The term of each Award or Option
shall be ten (10) years from the date of grant or such shorter term as may be
provided in the Award Agreement or Option Agreement.  However, in the case of an
Incentive Stock Option granted to an Optionee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Incentive Stock Option shall be five (5)
years from the date of grant or such shorter term as may be provided in the
Option Agreement.

          10.     Option Exercise Price and Consideration.

                              (a)     Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

                                        (i)          In the case of an Incentive
Stock Option

                                                       (A)     granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.

                                                       (B)     granted to any
Employee other than an Employee described in paragraph (A) immediately above,
the per Share exercise price shall be no less than 100% of the Fair Market Value
per Share on the date of grant.

                                        (ii)         In the case of a
Nonstatutory Stock Option, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant.

                                        (iii)        Notwithstanding the
foregoing, Options may be granted with a per Share exercise price of less than
100% of the Fair Market Value per Share on the date of grant pursuant to a
merger or consolidation of or by the Company with or into another corporation,
the purchase or acquisition of property or stock by the Company of another
corporation, any spin-off or other distribution of stock or property by the
Company or another corporation, any reorganization of the Company, or any
partial or complete liquidation of the Company, if such action by the Company or
other corporation results in a significant number of Employees or employees
being transferred to a new employer or discharged, or in the creation or
severance of the Parent-Subsidiary relationship.

                         (b)     Waiting Period and Exercise Dates.  At the time
an Option is granted, the Administrator shall fix the period within which the
Option may be exercised and shall determine any conditions that must be
satisfied before the Option may be exercised.

                         (c)     Form of Consideration.  The Administrator shall
determine the acceptable form of consideration for exercising an Option,
including the method of payment.  In the case of an Incentive Stock Option, the
Administrator shall determine the acceptable form of consideration at the time
of grant.  Such consideration may consist entirely of:

-7-

--------------------------------------------------------------------------------




                                        (i)          cash;

                                        (ii)         check;

                                        (iii)        promissory note;

                                        (iv)        other Shares which, in the
case of Shares acquired directly or indirectly from the Company, (A) have been
owned by the Optionee for more than six (6) months on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;

                                        (v)         consideration received by
the Company under a cashless exercise program implemented by the Company in
connection with the Plan;

                                        (vi)        a reduction in the amount of
any Company liability to the Optionee, including any liability attributable to
the Optionee’s participation in any Company-sponsored deferred compensation
program or arrangement;

                                        (vii)       any combination of the
foregoing methods of payment; or

                                        (viii)      such other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws.

          11.     Exercise of Option; Vesting of Awards.

                         (a)     Procedure for Exercise; Rights as a
Shareholder.  Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Option Agreement.  Unless the
Administrator provides otherwise, vesting of Awards and Options granted
hereunder shall be suspended during any unpaid leave of absence.  An Option may
not be exercised for a fraction of a Share.

                                        An Option shall be deemed exercised when
the Company receives: (i) written or electronic notice of exercise (in
accordance with the Option Agreement) from the person entitled to exercise the
Option or such person’s authorized agent, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee.  Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is exercised
or the vesting date of an Award.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Sections 7 and 13 of the Plan.

                                        Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for delivery under the Award or Option, by the number of Shares as to
which the Option is exercised.

-8-

--------------------------------------------------------------------------------




                         (b)     Termination of Relationship as a Service
Provider.  If an Optionee ceases to be a Service Provider, other than upon the
Optionee’s death or Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
that the Option is vested on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for three (3) months following the Optionee’s
termination.  If an Awardee ceases to be a Service Provider, for any reason, all
unvested Shares covered by his or her Award shall be forfeited.  If, on the date
of termination, the Optionee or Awardee is not vested as to his or her entire
Option or Award, the Shares covered by the unvested portion of the Option or
Award shall revert to the Plan.  If, after termination, the Optionee does not
exercise his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan. 

                         (c)     Disability of Optionee.  If an Optionee ceases
to be a Service Provider as a result of the Optionee’s Disability, the Optionee
may exercise his or her Option within such period of time as is specified in the
Option Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement).  In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve (12) months
following the Optionee’s termination.  If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan.  If, after termination,
the Optionee does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

                         (d)     Death of Optionee.  If an Optionee dies while a
Service Provider or within thirty (30) days (or such longer period of time not
exceeding three (3) months as is determined by the Administrator), the Option
may be exercised following the Optionee’s death within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of death (but in no event may the option be exercised later than the
expiration of the term of such Option as set forth in the Option Agreement), by
the personal representative of the Optionee’s estate or by the person(s) to whom
the Option is transferred pursuant to the Optionee’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve (12) months
following Optionee’s death.  If, at the time of death, Optionee is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan.  If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

          12.     Transferability of Awards and Options.  Unless determined
otherwise by the Administrator, an Award or Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.  If the Administrator makes an
Award or Option transferable, suchAward or Option shall contain such additional
terms and conditions as the Administrator deems appropriate.          

-9-

--------------------------------------------------------------------------------




13.     Adjustments; Dissolution; Merger or Change in Control.

                         (a)     Adjustments.  In the event that any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, may (in its
sole discretion) adjust the number and class of Shares that may be delivered
under the Plan and/or the number, class, and price of Shares covered by each
outstanding Award and Option and the numerical limits of Section 6.

                         (b)     Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator shall
notify each Awardee and Optionee as soon as practicable prior to the effective
date of such proposed transaction.  The Administrator in its discretion may
provide for an Optionee to have the right to exercise his or her Option until
ten (10) days prior to such transaction as to all of the Optioned Stock covered
thereby, including Shares as to which the Option would not otherwise be
exercisable.  The Administrator in its discretion may provide that the vesting
of an Award accelerate at any time prior to such transaction.  To the extent it
has not been previously exercised, an Option will terminate immediately prior to
the consummation of such proposed action, and unvested Shares subject to an
Award will be forfeited immediately prior to the consummation of such proposed
action.

                         (c)     Merger or Change in Control.  In the event of a
merger of the Company with or into another corporation, or a Change in Control,
each outstanding Award and Option shall be assumed or an equivalent award,
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.  In the event the successor corporation
does not agree to assume the Award or Option, or substitute an equivalent option
or right, the Administrator shall, in lieu of such assumption or substitution,
provide for the Awardee or Optionee to have the right to vest in and exercise
the Option as to all of the Optioned Stock, including Shares as to which the
Option would not otherwise be vested or exercisable, and in the case of an
Award, to accelerate the vesting of the Award.  If the Administrator makes an
Option fully vested and exercisable in lieu of assumption or substitution in the
event of a merger or Change in Control, the Administrator shall notify the
Optionee that the Option shall be fully vested and exercisable for a period of
fifteen (15) days from the date of such notice, and the Option will terminate
upon the expiration of such period.  If, in such a merger or Change in Control,
the Award or Option is assumed or an equivalent award or option or right is
substituted by such successor corporation or a Parent or Subsidiary of such
successor corporation, and if during a one-year period after the effective date
of such merger or Change in Control, the awardee’s or Optionee’s status as a
Service Provider is terminated for any reason other than the Awardee’s or
Optionee’s voluntary termination of such relationship, then (i) in the case of
an Option, the Optionee shall have the right within three (3) months thereafter
to exercise the Option as to all of the Optioned Stock, including Shares as to
which the Option would not be otherwise exercisable, effective as of the date of
such termination and (ii) in the case of an Award, the Award shall be fully
vested on the date of such termination.

-10-

--------------------------------------------------------------------------------




                                        For the purposes of this subsection (c),
the Award or Option shall be considered assumed if, following the merger or
Change in Control, the option or right confers the right to purchase or receive,
for each Share of Awarded Stock subject to the Award or Optioned Stock subject
to the Option immediately prior to the merger or Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change in Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share of Optioned Stock subject to the Option,
and upon the vesting of an Award, for each Share of Awarded Stock, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control.

          14.     Date of Grant.  Except for Optionsgranted to Outside Directors
under Section 15 hereof, the date of grant of an Award or Option shall be, for
all purposes, the date on which the Administrator makes the determination
granting such Award or Option, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each Awardee
and Optionee within a reasonable time after the date of such grant.

          15.     Option Grants to Outside Directors.  All grants of Options to
Outside Directors shall be automatic and non-discretionary and shall be made
strictly in accordance with the following provisions:

                                        (i)          No person shall have any
discretion to select which Outside Directors shall be granted Options or to
determine the number of Shares to be covered by Options granted to Outside
Directors.

                                        (ii)         Each Outside Director shall
be automatically granted an Option to purchase 15,000 Shares (the “First
Option”) upon the date on which such person first becomes a Director, whether
through election by the shareholders of the Company or appointment by the Board
of Directors to fill a vacancy.

                                        (iii)        After a First Option has
been granted to any Outside Director, each Outside Director shall thereafter be
automatically granted an Option to purchase 7,500 Shares (a “Subsequent Option”)
on the day of each subsequent annual shareholders meeting at which such Outside
Director is reelected to an additional term; provided, however, that no
Subsequent Option shall be granted for the first annual shareholders meeting
following the grant of a First Option to any director.

                                        (iv)        In the event that the number
of Shares remaining available for grant under the Plan is less than the number
of Shares required for an automatic grant pursuant to either subsection (ii) or
(iii) hereof, then each such automatic grant shall be for that number of Shares
determined by dividing the total number of Shares remaining available for grant
by the number of Outside Directors on the automatic grant date.  Any further
automatic grants shall then be deferred until such time, if any, as additional
Shares become available for grant under the Plan through action to increase the
number of Shares which may be issued under the Plan or through cancellation or
expiration of Options previously granted under the Plan.

-11-

--------------------------------------------------------------------------------




                                        (v)         The terms of an Option
granted hereunder shall be consistent with the requirements set forth elsewhere
in this plan, except that the Option shall become exercisable in installments
cumulatively with respect to 1/36 of the Shares for each complete calendar month
after the date of grant of such Option.

                                        (vi)        The number of Shares granted
pursuant to subsections (ii) and (iii) hereof shall be adjusted proportionately
in connection with any change in the Company’s capitalization as described in
Section 13.

          16.     Amendment and Termination of the Plan.

                         (a)     Amendment and Termination.  The Board may at
any time amend, alter, suspend or terminate the Plan. 

                         (b)     Shareholder Approval.  The Company shall obtain
shareholder approval of this Plan amendment to the extent necessary and
desirable to comply with Applicable Laws and paragraph (c) below.

                         (c)     Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan or any Award or
Option shall (i) impair the rights of any Awardee or Optionee, unless mutually
agreed otherwise between the Awardee or Optionee and the Administrator, which
agreement must be in writing and signed by the Awardee or Optionee and the
Company or (ii) permit the reduction of the exercise price of an Option after it
has been granted (except for adjustments made pursuant to Section 13), unless
approved by the Company’s shareholders.  Neither may the Administrator, without
the approval of the Company’s shareholders, cancel any outstanding Option and
replace it with a new Option with a lower exercise price, where the economic
effect would be the same as reducing the exercise price of the cancelled
Option.  Termination of the Plan shall not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards and Options
granted under the Plan prior to the date of such termination. Any increase in
the number of shares subject to the Plan, other than pursuant to Section 13
hereof, shall be approved by the Company’s shareholders.

          17.     Conditions Upon Issuance of Shares; Deferred Compensation
Legislation.

                         (a)     Legal Compliance.  Shares shall not be issued
pursuant to the exercise of an Option or the vesting of an Award unless the
exercise of such Option and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.  The Plan is intended
to comply with the requirements of Section 409A of the Code and Awards and
Options granted under the Plan may be amended for puposes of such compliance.

                         (b)     Investment Representations.  As a condition to
the exercise of an Option, the Company may require the person exercising such
Option to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

-12-

--------------------------------------------------------------------------------




          18.     Inability to Obtain Authority.  The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

          19.     Reservation of Shares.  The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

          20.     Shareholder Approval.  The Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months after the date the
Plan is adopted.  Such shareholder approval shall be obtained in the manner and
to the degree required under Applicable Laws.

-13-

--------------------------------------------------------------------------------




TRIMBLE NAVIGATION LIMITED

2002 STOCK PLAN – STOCK OPTION AGREEMENT

                                        Unless otherwise defined herein, the
capitalized terms used in this Stock Option Agreement shall have the same
defined meanings as set forth in the Company’s 2002 Stock Plan.

I.

NOTICE OF STOCK OPTION GRANT

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

          You have been granted an option to purchase shares of the Common Stock
of the Company, subject to the terms and conditions of the Plan and this Stock
Option Agreement, as follows:

 

 

 

 

Grant Number

________________________________________________

 

 

 

 

Date of Grant

________________________________________________

 

 

 

 

Vesting Commencement Date

________________________________________________

 

 

 

 

Exercise Price per Share

$_______________________________________________

 

 

 

 

Total Number of Shares Granted

________________________________________________

 

 

 

 

Total Exercise Price

$_______________________________________________

 

 

 

 

Type of Option:

_____Incentive Stock Option

 

 

 

 

 

_____Nonstatutory Stock Option

 

 

 

 

Term/Expiration Date:

________________________________________________

 

 

 

 

Vesting Schedule:

 

          This Option shall be exercisable, in whole or in part, in accordance
with the following schedule:

          20% of the Shares subject to this Option shall vest twelve months
after the Vesting Commencement Date, and 1/60th of the Shares subject to this
Option shall vest each month thereafter on the same day of the month as the
Vesting Commencement Date, such that 100% of the Shares subject to this Option
shall vest five (5) years from the Vesting Commencement Date subject to the
Optionee continuing to be a Service Provider on such dates.

-14-

--------------------------------------------------------------------------------




          Termination Period:

          This Option may be exercised for three (3) months after Optionee
ceases to be a Service Provider.  Upon the death or Disability of the Optionee,
this Option may be exercised for twelve months after Optionee ceases to be a
Service Provider.  In no event shall this Option be exercised later than the
Term/Expiration Date as provided above.

II.          AGREEMENT

               A.          Grant of Option.

                              The Plan Administrator of the Company hereby
grants to the Optionee named in the Notice of Grant attached as Part I of this
Agreement (the “Optionee”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  Subject to
Section 15(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.

                              If designated in the Notice of Grant as an
Incentive Stock Option (“ISO”), this Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Code.  However, if this Option
is intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it shall be treated as a Nonstatutory Stock
Option (“NSO”).

               B.          Exercise of Option.

                              (a)          Right to Exercise.  This Option is
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice of Grant and the applicable provisions of the Plan and this Option
Agreement.

                              (b)          Method of Exercise.  This Option is
exercisable by (i) electronic exercise in accordance with an approved automated
exercise program or (ii) delivery of an exercise notice, in the form attached as
Exhibit A (the “Exercise Notice”), which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan.  The Exercise Notice shall be completed by the Optionee and delivered to
the Company.  The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares.  This Option shall be
deemed to be exercised upon receipt by the Company of the Exercise Price.

                                             No Shares shall be issued pursuant
to the exercise of this Option unless such issuance and exercise complies with
Applicable Laws.  Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Optionee on the date the
Option is exercised with respect to such Exercised Shares.

-15-

--------------------------------------------------------------------------------




               C.          Method of Payment.

                              Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:

                              1.          cash; or

                              2.          check; or

                              3.          consideration received by the Company
under a cashless exercise program implemented by the Company in connection with
the Plan; or

                              4.          surrender of other Shares which (i) in
the case of Shares acquired either directly or indirectly from the Company, have
been owned by the Optionee for more than six (6) months on the date of
surrender, and (ii) have a Fair Market Value on the date of surrender equal to
the aggregate Exercise Price of the Exercised Shares.

               D.          Non-Transferability of Option.

                              This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by the Optionee.  The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

               E.          Term of Option.

                              This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

               F.          Tax Obligations.

                              (a)          Withholding Taxes.  Optionee agrees
to make appropriate arrangements with the Company (or the Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all Federal, state,
local and foreign income and employment tax withholding requirements applicable
to the Option exercise.  Optionee acknowledges and agrees that the Company may
refuse to honor the exercise and refuse to deliver Shares if such withholding
amounts are not delivered at the time of exercise.

                              (b)          Notice of Disqualifying Disposition
of ISO Shares.  If the Option granted to Optionee herein is an ISO, and if
Optionee sells or otherwise disposes of any of the Shares acquired pursuant to
the ISO on or before the later of (1) the date two years after the Date of
Grant, or (2) the date one year after the date of exercise, the Optionee shall
immediately notify the Company in writing of such disposition.  Optionee agrees
that Optionee may be subject to income tax withholding by the Company on the
compensation income recognized by the Optionee.

-16-

--------------------------------------------------------------------------------




               G.          Entire Agreement; Governing Law.

                              The Plan is incorporated herein by reference.  The
Plan and this Option Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee with respect to
the subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the state of California.

               H.          NO GUARANTEE OF CONTINUED SERVICE.

                              OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING
OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).  OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

                    By Optionee’s signature and the signature of the Company’s
representative below, Optionee and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement.  Optionee has reviewed the Plan and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement.  Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.  Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

OPTIONEE:

 

TRIMBLE NAVIGATION LIMITED

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

By

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name

 

Print Name

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Residence Address

 

Title

-17-

--------------------------------------------------------------------------------




TRIMBLE NAVIGATION LIMITED

2002 STOCK PLAN – STOCK OPTION AGREEMENT

(Outside Director Option)

                                        Unless otherwise defined herein, the
capitalized terms used in this Stock Option Agreement shall have the same
defined meanings as set forth in the Company’s 2002 Stock Plan.

I.

NOTICE OF STOCK OPTION GRANT

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

          You have been granted an option to purchase shares of the Common Stock
of the Company, subject to the terms and conditions of the Plan and this Stock
Option Agreement, as follows:

 

 

 

 

Grant Number

________________________________________________

 

 

 

 

Date of Grant

________________________________________________

 

 

 

 

Vesting Commencement Date

________________________________________________

 

 

 

 

Exercise Price per Share

$_______________________________________________

 

 

 

 

Total Number of Shares Granted

________________________________________________

 

 

 

 

Total Exercise Price

$_______________________________________________

 

 

 

 

Type of Option:

Nonstatutory Stock Option

 

 

 

 

Term/Expiration Date:

________________________________________________

 

 

 

 

Vesting Schedule:

 

          This Option shall be exercisable, in whole or in part, in accordance
with the following schedule:

          This option shall vest and become exercisable cumulatively, to the
extent of 1/36th of the Shares subject to the Option for each complete calendar
month after the date of grant of the Option.

-18-

--------------------------------------------------------------------------------




          Termination Period:

          This Option may be exercised for three (3) months after Optionee
ceases to be a Service Provider.  Upon the death or Disability of the Optionee,
this Option may be exercised for twelve months after Optionee ceases to be a
Service Provider.  In no event shall this Option be exercised later than the
Term/Expiration Date as provided above.

II.      AGREEMENT

          A.               Grant of Option.

                    The Plan Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant attached as Part I of this Agreement (the
“Optionee”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Plan, which is incorporated herein by reference.  Subject to Section 15(c)
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

          B.               Exercise of Option.

                    (a)                    Right to Exercise.  This Option is
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice of Grant and the applicable provisions of the Plan and this Option
Agreement.

                    (b)                    Method of Exercise.  This Option is
exercisable by (i) electronic exercise in accordance with an approved automated
exercise program or (ii) delivery of an exercise notice, in the form attached as
Exhibit A (the “Exercise Notice”), which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan.  The Exercise Notice shall be completed by the Optionee and delivered to
the Company.  The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares.  This Option shall be
deemed to be exercised upon receipt by the Company of the Exercise Price.

          No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws.  Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

          C.               Method of Payment.

                    Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

-19-

--------------------------------------------------------------------------------




                    1.                    cash; or

                    2.                    check; or

                    3.                    consideration received by the Company
under a cashless exercise program implemented by the Company in connection with
the Plan; or

                    4.                    surrender of other Shares which (i) in
the case of Shares acquired either directly or indirectly from the Company, have
been owned by the Optionee for more than six (6) months on the date of
surrender, and (ii) have a Fair Market Value on the date of surrender equal to
the aggregate Exercise Price of the Exercised Shares.

          D.               Non-Transferability of Option.

                    This Option may not be transferred in any manner otherwise
than by will or by the laws of descent or distribution and may be exercised
during the lifetime of Optionee only by the Optionee.  The terms of the Plan and
this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

          E.                Term of Option.

                    This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.

          F.                Tax Obligations.

                    Withholding Taxes.  Optionee agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise.  Optionee acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.

          G.               Entire Agreement; Governing Law.

                    The Plan is incorporated herein by reference.  The Plan and
this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the state of California.

                    By Optionee’s signature and the signature of the Company’s
representative below, Optionee and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement.  Optionee has reviewed the Plan and this Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement.  Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.  Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

-20-

--------------------------------------------------------------------------------




OPTIONEE:

 

TRIMBLE NAVIGATION LIMITED

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

By

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name

 

Print Name

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Residence Address

 

Title

 

 

 

--------------------------------------------------------------------------------

 

 

-21-

--------------------------------------------------------------------------------




EXHIBIT A

TRIMBLE NAVIGATION LIMITED

2002 STOCK PLAN

EXERCISE NOTICE

Trimble Navigation Limited
749 North Mary Avenue
Sunnyvale, CA 94085

Attention:  Stock Administrator

          1.          Exercise of Option.  Effective as of today,
________________, _____, the undersigned (“Purchaser”) hereby elects to purchase
______________ shares (the “Shares”) of the Common Stock of Trimble Navigation
Limited (the “Company”) under and pursuant to the 2002 Stock Plan (the “Plan”)
and the Stock Option Agreement dated, ______________ (the “Option Agreement”). 
Subject to adjustment in accordance with Section 12 of the Plan, the purchase
price for the Shares shall be $_____, as required by the Option Agreement.

          2.          Delivery of Payment.  Purchaser herewith delivers to the
Company the full purchase price for the Shares together with any required
withholding taxes to be paid in connection with the exercise of the Option.

          3.          Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

          4.          Rights as Shareholder.  Until the issuance (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the Shares, no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Shares so
acquired shall be issued to the Optionee as soon as practicable after exercise
of the Option.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date of issuance, except as provided in
Section 12 of the Plan.

          5.          Tax Consultation.  Purchaser understands that Purchaser
may suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares.  Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that Purchaser is not relying on the
Company for any tax advice.

-22-

--------------------------------------------------------------------------------




          6.          Entire Agreement; Governing Law.  The Plan and Option
Agreement are incorporated herein by reference.  This Agreement, the Plan and
the Option Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Purchaser with respect to the
subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Company and Purchaser.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the state of California.

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

TRIMBLE NAVIGATION LIMITED

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

By

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name

 

Print Name

 

 

 

 

 

--------------------------------------------------------------------------------

Address::

 

Title

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Date Received

-23-

--------------------------------------------------------------------------------




TRIMBLE NAVIGATION LIMITED

2002 STOCK PLAN

STOCK AWARD AGREEMENT

          Unless otherwise defined herein, the capitalized terms used in this
Stock Award Agreement shall have the same defined meanings as set forth in the
Company’s 2002 Stock Plan (the “Plan”).

III

NOTICE OF STOCK AWARD

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

          You have been granted a stock award for shares of the Common Stock of
the Company, subject to the terms and conditions of the Plan and this Stock
Award Agreement, as follows:

 

 

 

 

Grant Number

________________________________________________

 

 

 

 

Date of Grant

________________________________________________

 

 

 

 

Vesting Commencement Date

________________________________________________

 

 

 

 

Total Number of Shares Granted

______________________________, (the” Awareded Stock”)

 

 

 

 

 

 

 

Vesting Schedule:

 

          The Awarded Stock shall vest in accordance with the following
schedule:

          Provided that the Awardee continues to be a Service Provider through
each vesting date, 20% of the Awarded Stock shall vest on each twelve months
anniversary after the Vesting Commencement Date, such that 100% of the Awarded
Stock shall vest five (5) years from the Vesting Commencement Date.

          Forfeiture:

          Upon the date that you cease to be a Service Provider, for any reason,
all unvested Awarded Stock shall be forfeited and revert to the Plan.

-24-

--------------------------------------------------------------------------------




IV.          AGREEMENT

          A.          Grant of Award.  The Plan Administrator of the Company
hereby grants to the Awardee named in the Notice of Grant attached as Part I of
this Agreement (the “Awardee”) an award (the “Award”) of the number of Shares,
as set forth in the Notice of Grant, subject to the terms and conditions of the
Plan, which is incorporated herein by reference.  Subject to Section 16(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan shall prevail.

          B.          Purchase Price. There is no purchase price for the Awarded
Stock.  The Awardee’s performance of services for the Company shall be the
consideration rendered for the Awarded Stock.

          C.          Restrictions with Respect to Awarded Stock.

                        (i)  Restrictions.  The Awarded Stock granted hereunder
and any interest therein, may not be sold, transferred, pledged, hypothecated,
assigned or otherwise disposed of, except by will or the laws of descent and
distribution, prior to the lapsing of restrictions set forth in the Plan and
this Award Agreement.  Any attempt to dispose of any Awarded Stock in
contravention of any such restrictions shall be null and void and without
effect.

                        (ii)  Restricted Period; Lapse of Restrictions.  Except
as otherwise provided in the Plan or this Award Agreement, the restrictions set
forth in Paragraph C(i) shall lapse with respect to the number of Awarded Shares
vesting in accordance with the vesting schedule set forth in the Notice of
Grant, so long as the Grantee continues to be a Service Provider to the Company
or any Subsidiary as of each such vesting date.

          D.          Form of Restricted Stock.  The Company may, in its
discretion, reflect ownership of Awarded Stock through the issuance of stock
certificates, in book-entry form or any combination thereof.

          E.          Vesting; Unrestricted Shares.  Promptly after each vesting
date relating to the Awarded Stock without forfeiture, and provided that the
Awardee shall have complied with his or her obligations under Paragraph I
hereof, the Company shall, with respect to such vested shares:

                        If such vested shares were initially issued in
certificated form, issue to the Awardee or the Awardee’s personal representative
a stock certificate representing a number of shares of Common Stock of the
Company, free of the restrictive legend described in Paragraph G, equal to the
number of shares of Awarded Stock with respect to which such restrictions have
lapsed.  If certificates representing such Awarded Stock shall have theretofore
been delivered to the Awardee, such certificates shall be returned to the
Company, complete with any necessary signatures or instruments of transfer prior
to the issuance by the Company of such unlegended shares of Common Stock; or

                        If such Awarded Stock was initially issued in book-entry
form, transfer such unlegended shares to the Awardee in the form and
registration as requested by the Awardee.

          F.          Rights as a Shareholder.  Subject to the restrictions set
forth in the Plan and this Award Agreement, the Awardee shall possess all
incidents of ownership with respect to the Awarded Stock granted hereunder,
including the right to vote such Awarded Stock and the right to receive
dividends with respect to such Awarded Stock; provided however, that
extraordinary or non-cash dividends shall be subject to the same restrictions
that apply to the underlying Awarded Stock.

-25-

--------------------------------------------------------------------------------




          G.          Certificate; Restrictive Legend.  Any certificate issued
for Awarded Stock prior to the lapse of any outstanding restrictions relating
thereto shall be inscribed with the following legend, or such other legend as
determined by the Administrator:

 

             THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND
RESTRICTIONS AGAINST TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE TRIMBLE
NAVIGATION LIMITED  2002 STOCK PLAN AND THE STOCK AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE
SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE,
ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID
AND WITHOUT EFFECT.

          H.          Termination as a Service Provider.   Upon the Awardee’s
termination as a Service Provider, for any reason, including death or
termination due to Disability, prior to the vesting date with respect to any
portion of the Awarded Stock granted hereunder, the Awardee shall forfeit any
rights to the shares of Awarded Stock that have not vested and shall have no
further rights thereto.

          I.           Taxes.    The Company (or Subsidiary, as the case may be)
may require the Awardee to remit to the Company (or Subsidiary, as the case may
be) in cash an amount sufficient to satisfy any federal, state and local tax
withholding requirements related to the Award.  The Awardee may satisfy the
foregoing requirement by electing to have the Company reduce the number of
shares of unrestricted Common Stock or by delivering to the Company shares of
Common Stock already owned by the Awardee for at least 6 months, in each case,
having a value equal to the minimum amount of tax required to be withheld.  Such
shares shall be valued at their Fair Market Value on the date on which the
amount of tax to be withheld is determined, and fractional share amounts shall
be settled in cash.  Such an election may be made with respect to all or any
portion of the shares of Common Stock to be delivered pursuant to the Award. 
Awardee acknowledges and agrees that the Company may refuse to remove the
restrictions with respect to such Shares if such withholding amounts are not
satisfied at the time of vesting.

                        The Awardee shall promptly notify the Company of any
election made pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended.

          J.          Adjustments.  The Award and all rights and obligations
under this Award Agreement are subject to Section 13 of the Plan.

          K.          Tax Representations.  The Grantee has reviewed with his or
her own tax advisors the federal, state, local and foreign tax consequences of
the transactions contemplated by this Award Agreement.  The Awardee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Awardee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Award Agreement.

-26-

--------------------------------------------------------------------------------




          L.          Entire Agreement; Governing Law.  The Plan is incorporated
herein by reference.  The Plan and this Award Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Awardee with respect to the subject matter hereof, and may not be modified
adversely to the Awardee’s interest except by means of a writing signed by the
Company and Awardee.  This agreement is governed by the internal substantive
laws, but not the choice of law rules, of the state of California.

          M.         NO GUARANTEE OF CONTINUED SERVICE.

                        AWARDEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF
SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED AN AWARD OR RECEIVING SHARES HEREUNDER).  AWARDEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH AWARDEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE AWARDEE’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.

          By Awardee’s signature and the signature of the Company’s
representative below, Awardee and the Company agree that this Award is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement.  Awardee has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement.  Awardee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement.  Awardee further agrees to notify the
Company upon any change in the residence address indicated below.

AWARDEE:

 

TRIMBLE NAVIGATION LIMITED

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

By

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name

 

Print Name

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Residence Address

 

Title

-27-

--------------------------------------------------------------------------------